Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/06/2021.
Allowable Subject Matter
3. Claim 1 is allowed.
4. Claims 2-13 are allowed as being dependent on the independent claim.
5. Applicant’s claim amendments and arguments filed on 01/06/2021 were fully considered and found to be persuasive.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Battista (US 5532944) teaches,   a multi-channel analyzer has a pulse conditioner coupled to a detector signal, a trigger circuit coupled to the detector signal, a signal processor coupled to the pulse conditioner, and the trigger circuit, a control circuit coupled to the signal processor, to the trigger circuit, and to the pulse conditioner, and a clock circuit coupled to the control circuit. The pulse conditioner filters, shapes and digitizes the detector signal, and generates a pulse data signal; and the trigger circuit detects pulses in the detector signal and generates a trigger signal. The signal processor performs pulse height analysis on the pulse data signal, and the trigger signal is used to determine a gross number of pulses detected by the trigger circuit. The signal processor also uses the trigger signal to detect pulse pileup. The control circuit is used to control the filtering, shaping and digitizing within the pulse conditioner, and is used to control timing within 
However Battista fails to teach, A test circuitry, the signal output end comprises a plurality of signal output ports configured to output the target test signal; the Serial No. 16/157,302Atty. Dkt. No. BOED0892PUSAReply to Office Action of October 6, 2020OIUS1820397CNsignal shaping circuitry further comprises a plurality of signal shaping sub-circuitries in a one-to- one correspondence with the signal output ports, and each signal shaping sub-circuitry is coupled to the test signal input end and a corresponding signal output port.
The cited prior art does not teach or suggest “A test circuitry, comprising: a test signal input end, configured to input an initial test signal; a signal output end, configured to output a target test signal; and a signal shaping circuitry coupled to the test signal input end and the signal output end, configured to remove a noise signal from the initial test signal to obtain the target test signal, wherein the signal output end comprises a plurality of signal output ports configured to output the target test signal; the signal shaping circuitry further comprises a plurality of signal shaping sub- circuitries in a one-to-one correspondence with the signal output ports, and each signal shaping sub-circuitry is coupled to the test signal input end and a corresponding signal output port” (as recited in independent claim 1).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858  

/Jermele M Hollington/
Primary Examiner, Art Unit 2858